Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The effective filing date is recognized in 09/02/2020 with respect to JP 2020-147709

Information Disclosure Statement
The IDS filed on 06/14/2021 was considered by Examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Selectively Controllable Partition for Autonomous Vehicle” 
The disclosure is objected to because of the following informalities: Currently paragraphs [0006]-[0022] refer to claim language. The specification cannot refer to the claims as the claim wording and/or numbering may change throughout prosecution.  Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites that the autonomous vehicle “includes a partition setting permission device” – however, this should instead read, --comprises a partition setting permission device--.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “partition setting permission device” as it appears in Claim 1 and dependent claims. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner found that the structure for “partition setting permission device” was found on Page 6, Paragraph [0027], as being constituted by a CPU, a ROM, a RAM, storage, communication interface, and I/O interface, i.e., the device is a computer with particular instructions stored on board.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	The dependent claims all recite “the partition” – however, this limitation has insufficient antecedent basis, as a partition is not claimed as part of the structure of Claim 1. As written, Claim 1 only defines the vehicle to include a partition permission device, i.e., a computer, and does not state that the autonomous vehicle comprises a partition as part of the vehicle structure. Further, in Claim 2, the language specifies that the partition is “light-controllable” – however,  this language leaves open the interpretation that the partition is controlled by light, and not that the partition controls light.   Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites limitations upon the partition, but the partition is not claimed in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being obvious over Dietrich (US 20190106021 A1), further in view of Whitfield (US 20200361481 A1), herein after referred to simply as Dietrich and Whitfield respectively. 

Regarding Claim 1, 
 An autonomous vehicle, wherein the autonomous vehicle …  includes a partition setting permission device 50 that permits setting of a visual partition during the autonomous driving. (Paragraph [0006], “the reconfiguration uses one or more automated partitions to alter the passenger section. …. Another aspect of the method can include a feature in which the passenger transport is a vehicle or an autonomous vehicle,” and Paragraph [0019], “FIG. 1 illustrates a computing environment 50 associated with a system for dynamically configuring a passenger section for passenger transport”, where computer environment 50 constitutes a partition setting permission device, and is capable of operating during autonomous driving).


However, Dietrich does not disclose the following limitation, 
wherein the autonomous vehicle is switchable between autonomous driving and human driving,
	However, this is taught by the inclusion of Whitfield, which discloses a selector switch for choosing between autonomous and manual control (Abstract, “the vehicle control system being configured to operate the vehicle in an autonomous mode and in a manual mode, the vehicle control system comprising: a first selector switch for switching between said autonomous mode and said manual mode; a second selector switch for switching between said autonomous mode”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the autonomous vehicle of Dietrich with the selectable driving modes of Whitfield, as an autonomous vehicle having several driving modes is well understood, routine, and conventional vehicle control technology, and further, the combination here increases the flexibility of using the device, and further, the combination could be performed using methods known to one of ordinary skill in the art, yielding predictable results. 

Regarding Claim 5, 
The combination of Whitfield and Dietrich, as shown, discloses all of the limitations of Claim 1. Dietrich further discloses the following limitations, 
wherein a seating permission of the occupant who is seated on a vehicle seat is detectable using an in-vehicle photographing camera or a seating sensor (Paragraph [0032], “The automated partitions 450 and 460 can be used in conjunction with one or more on-board sensors used to monitor the passenger section 410 of the passenger transport. For example, the one or more sensors can be visual sensors used to obtain images of the passenger section 410; seat sensors used to determine one or more weight differentials within the passenger section 410; or the like.”)
and when the occupants are seated next to each other in at least a vehicle width direction or a vehicle front-rear direction, the partition is set between the occupants who are seated next to each other. (Paragraph [0032], “Passenger section 410 can utilize one or more automated section partitions (450 and/or 460) to create sub-sections in order to separate passengers and/or cargo in response to the received trip request. … The one or more on-board sensors can be used to ensure automated divider operation occurs safely.”  - where, in a scenario with multiple passengers, a partition could be set between them)

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Dietrich, further in view of Whitfield and Papke (US 20170283065 A1) herein after referred to simply as Papke. 

Regarding Claim 2, 
The combination of Whitfield and Dietrich, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitation, 
wherein the partition is light-controllable.
	However, this is taught by the inclusion of Papke, which discloses a light-controllable partition for the interior of a vehicle (Paragraph [0017], “In some implementations, transparent panels can be located within a cabin partition dividing different cabin areas, where the transparent panel can be configured to change state from an opaque (non-transparent) panel to a clear window, thereby providing visual access when needed.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the partition of the combination so as to be light-controllable, as this can provide comforting privacy for passengers (Paragraph [0053], “In some implementations, the transparent panel 102, instead of or in addition to a layer of transparent material, may include an electronic glass layer that is configured to adjust an amount of transparency of the electronic glass layer based on an applied voltage, which can aid in improving the amount of privacy provided by the transparent panel 102”), and further, this combination could be performed using known methods to one of ordinary skill in the art. 

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Dietrich, further in view of Whitfield and Hernandez (US 20180208017 A1) herein after referred to simply as Hernandez

Regarding Claim 3, 
The combination of Whitfield and Dietrich, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitation,
wherein after the partition setting device permits setting of the partition, whether to set the partition automatically or manually is selectable
	However, this is taught by Hernandez, which teaches that an interior setting can be chosen between an automatic setting and a manual setting (Paragraph [0044], “At 220, the control module 14 determines whether the HVAC system 10 is operating in the automatic settings mode, the personalized settings mode, or the manual settings mode. This may be based on a mode value stored in the memory 18 and indicating the operating mode. This mode value may be changed by a vehicle owner, driver, and/or vehicle occupant”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the partition control of combination with the automatic and manual modes of Hernandez, as this would improve the comfort of passengers, and, further, this combination could be performed using methods known to one of ordinary skill in the art, yielding predictable results. 

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Dietrich, further in view of Whitfield and Salter (US 10059238 B1) herein after referred to simply as Salter

Regarding Claim 4, 
The combination of Whitfield and Dietrich, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitation,
further comprising a housing portion 62 that houses the partition when the partition setting permission device does not permit setting of the partition. 
	However, this is taught by the inclusion of Salter, which discloses that a housing portion 62 for a retracted partition (Column 8,  Line 3-7, “Referring to FIGS. 4 and 5, the housing 62 may be integrally formed with the seating assembly 28, or later attached thereto. The housing 62 defines a cavity 84 upon which the panel 60 may be disposed in when the panel 60 is in the stowed position.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the movable partition of combination with a housing for storage when not in use, as taught by Salter, as doing so allows the partition to be unobtrusively placed while not in use. Further, this combination can be performed using methods known to one of ordinary skill in the art, and yields predictable results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached at 571-262-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.F./Examiner, Art Unit 3666                  
                                                                                                                                                                                      /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666